United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1663
                         ___________________________

                                    Alonzo Gilliam

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Norman L. Hodges, Jr., Director, Arkansas State Claims Commission; John Does,
    Committee Members and Clerks, Arkansas State Claims Commission

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: September 4, 2015
                            Filed: September 17, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Arkansas inmate Alonzo Gilliam appeals the district court’s dismissal of his
pro se complaint against the Arkansas State Claims Commission (ACC) director,
committee members, and clerks. Gilliam alleges he was denied due process, access
to the courts, and equal protection when his personal-injury and property claims were
dismissed in violation of 42 U.S.C. §§ 1983, 1985(2), (3), and 1986. The district
court dismissed his complaint because Gilliam could not relitigate his ACC case in
federal court. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Gilliam claims that he is not attempting to relitigate his ACC case, noting that
the ACC does not have jurisdiction over the constitutional claims he is raising. As
Gilliam correctly states, the ACC has no jurisdiction to decide his constitutional
claims. The ACC did not rule on Gilliam’s claims that defendants denied him due
process and retaliated against him for exercising his constitutional rights. See Smith
v. Johnson, 779 F.3d 867, 870-71 (8th Cir. 2015) (ACC did not have jurisdiction over
constitutional claims, and did not decide issues involved in § 1983 action).

        A district court’s judgment can be affirmed on any basis supported by the
record. See United States v. Santos-Garcia, 313 F.3d 1073, 1079 (8th Cir. 2002).
This court concludes that defendants had absolute, quasi-judicial immunity as to the
individual-capacity claims, because ACC hearings contain sufficient adversarial
procedures to qualify as quasi-judicial proceedings. See Ark. Code § 19-10-207
(ACC director and members have authority to administer oaths, subpoena witnesses,
examine records, and require production of materials; false statements by claimants
or witnesses to whom an oath has been administered constitute perjury); § 19-10-
210(b) (parties have full opportunity to present evidence and argument and cross-
examine witnesses; to extent practicable, ACC shall adopt procedure used by circuit
courts, and its hearing shall be conducted in a judicial manner); § 19-10-211(a) (ACC
decisions can be appealed to General Assembly); VanHorn v. Oelschlager, 457 F.3d
844, 847-48 (8th Cir. 2006) (absolute quasi-judicial immunity applies when official’s
functions are similar to those involved in judicial process and sufficient safeguards
exist in regulatory framework to control unconstitutional conduct). Procedures before
the ACC are similar to those followed by other state boards and commissions that
engage in adjudicative proceedings, and whose officials are entitled to quasi-judicial
immunity. See Keystone Redevelopment Partners, LLC v. Decker, 631 F.3d 89, 92-

                                         -2-
93, 98-99, 101 (3d Cir. 2011) (Gaming Board members); Buser v. Raymond, 476 F.3d
565, 567-71 (8th Cir. 2007) (Chief Medical Officer of Nebraska Board of Medicine
and Surgery); VanHorn, 457 F.3d at 848 (Nebraska State Racing Commissioners);
Crenshaw v. Baynerd, 180 F.3d 866, 868 (7th Cir. 1999) (Indiana Civil Rights
Commissioners). This court further concludes that defendants acted within their
quasi-judicial capacity. Cf. Mireles v. Waco, 502 U.S. 9, 9-12 (1991) (per curiam).

       Defendants had sovereign immunity for the official-capacity claims. See
Reynolds v. Dormire, 636 F.3d 976, 981 (8th Cir. 2011) (state officials sued in
official capacity possess Eleventh Amendment immunity from damages claims). To
the extent Gilliam sought equitable relief, he did not indicate he has pursued his
statutory right to appeal to the General Assembly for redress of the ACC’s denial of
his constitutional rights. See Ark. Code § 19-10-211(a); O’Shea v. Littleton, 414 U.S.
488, 499, 502 (1974) (equitable relief requires, inter alia, showing of inadequate
remedy at law).

      The district court did not abuse its discretion in denying Gilliam’s post-
judgment motion to amend, or his Fed. R. Civ. P. 59(e) motion. See Horras v. Am.
Capital Strategies, LTD, 729 F.3d 798, 804 (8th Cir. 2013); United States v. Metro.
St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006) (standard of review).

      The judgment is affirmed.
                     ______________________________




                                         -3-